Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 1 of 40




                 Exhibit 3
          Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 2 of 40




A        Overview

1        I have been engaged by Defendant-Intervenors’ Counsel Perkins Coie LLP to write an
expert report in the matter of Bowyer et al. v. Ducey et al. Counsel requested that I evaluate the
contention in “Declaration of Matthew Bromberg Ph.D” (hereinafter, the Bromberg Declaration,
dated December 1, 2020 and filed on December 2, 2020) that there was “vote switching” in
Maricopa County, Arizona, in the 2020 presidential election that favored Democratic candidate
for president Joe Biden at the expense of Republican candidate Donald Trump. Counsel requested
as well that I offer a brief evaluation of the claims in the Bromberg Declaration about fraudulent
votes cast in the 2020 presidential election beyond Arizona, namely, in Georgia, Pennsylvania, and
Milwaukee, Wisconsin.


2        The 2020 General Election took place on November 3, 2020. In the race in Arizona for the
office of President of the United States, the Arizona Secretary of State has certified that Democratic
candidate Joe Biden received 1,672,143 votes and Republican candidate Donald Trump, 1,661,686
votes. This constitutes a margin of 10,457 votes.1


3        As of the writing of this expert report, Matthew Bromberg, the author of the Bromberg
Declaration, has to the best of my knowledge disclosed neither the data not the computer code he
used in the process of producing his declaration. I accordingly reserve the right to supplement this
report in light of any disclosures that he puts forward in the future.



B        Summary of conclusions

    I.     The Bromberg Declaration offers no evidence of voter fraud—and in particular vote
         switching from Donald Trump to Joe Biden—in Maricopa County, Arizona during the 2020
         presidential election.
    1
   See “President of the United States,” Arizona Secretary of State, available at https://results.arizona.
vote/#/featured/18/0 (last accessed December 4, 2020).


                                                    1
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 3 of 40




II.      There is no basis for the key theory in the Bromberg Declaration that voting precincts
       in Maricopa County with relatively few voters were more susceptible to voter fraud than
       precincts with greater numbers of voters. This theory does not appear in the literature on
       voter fraud and there is no evidence presented in the Bromberg Declaration in support of
       it. Lacking this theory, the Bromberg Declaration cannot say anything about voter fraud in
       Maricopa County in the 2020 election.

III.     The Bromberg Declaration misunderstands how in-person voters in Maricopa County cast
       their ballots in the 2020 election. In this election, the county used voting centers on Election
       Day. Each eligible voter in Maricopa County could use any of the county’s 175 centers
       to cast an in-person ballot. Maricopa County’s in-person voters in this election, that is,
       were not restricted to voting in the polling places associated with their precincts, of which
       there were 744. The total number of presidential votes cast by the voters who belong to
       any given precinct in Maricopa County thus has no implication for how many ballots were
       physically cast in it on November 3, 2020. Therefore, the theory putatively offered in the
       Bromberg Declaration about the susceptibility to voter fraud of Maricopa County precincts
       with relatively few voters is of absolutely no relevance to the 2020 presidential race in the
       county and in fact to any races contested in the 2020 election.

IV.      When voters in Maricopa County are aggregated at the precinct level (which ignores the
       matter of where these individuals cast their ballots in the 2020 election), the results of the
       presidential race bear strong similarity to the results of the race for a seat in the United States
       Senate. The precincts in which Joe Biden did well are also precincts in which Mark Kelly,
       Democratic candidate for Senate, did well, and vice versa. This implies that the pattern in
       Maricopa County precincts that was noted in the Bromberg Declaration—whereby precincts
       with smaller numbers of voters tended to have more Biden votes than Trump votes—reflects
       established political preferences in Maricopa County, not illegal vote switching.

V.       Voter fraud is rare in the United States. Nonetheless, the Bromberg Declaration presents


                                                    2
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 4 of 40




      a model that purports to discover significant voter in Georgia, Pennsylvania, and Milwau-
      kee, Wisconsin. The model assumes that when a ballot is counted is uncorrelated with the
      presidential vote on it. This is known not to be the case. Thus, the claims in the Bromberg
      Declaration about voter fraud beyond Arizona do not follow from the arguments made in it.



C     Organization of this report

4     In the next section of this report, I present my qualifications.


5     I then summarize literature on voter fraud in American elections.


6     Next, I evaluate the analysis of Maricopa County presented in the Bromberg Declaration.


7     Finally, I briefly discuss claims about voter fraud made in the Bromberg Declaration that
extend beyond Arizona.



D     Qualifications

8     I am the William Clinton Story Remsen 1943 Professor of Government at Dartmouth Col-
lege in Hanover, New Hampshire and from 2015 to 2020 was Chair of the Program in Quantitative
Social Science. I have taught at Dartmouth since 2003 and previously was on the faculty of North-
western University. I have served as a visiting professor at Harvard University (July 2008–January
2009), the University of Rochester (September 2006–December 2006), and the Hertie School of
Governance in Berlin (August 2011–August 2012). I have also served as a visiting scholar at the
Hertie School of Governance (August 2016–July 2017).


9     In January 1998, I received a doctorate in the field of Political Economy from the Grad-
uate School of Business at Stanford University. I also have a master’s degree in statistics from



                                                  3
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 5 of 40




Stanford University (June 1995), a master’s degree in political science from the University of Day-
ton (August 1992), and a bachelor’s degree in mathematics and economics from Carnegie-Mellon
University (May 1989).


10     I have published many scholarly articles on election administration and American elections,
three such articles in 2019 and two in 2018. Among other subjects, I have written on the effects of
ballot formats, patterns in invalid votes, the availability of early voting, and polling place conges-
tion. My articles rely on statistical analyses, and my ongoing research agenda focuses heavily on
issues in election administration.


11     I have published over 20 articles in peer-reviewed political science journals, including in
the field’s top general journals (American Political Science Review, American Journal of Political
Science, and Journal of Politics). I have published in specialty journals as well (Election Law
Journal, American Politics Research, and Legislative Studies Quarterly).


12     I have published two articles on voter fraud in American elections. Cottrell, Herron and
Westwood (2018) is a statistical study of the allegations made by Donald Trump about voter fraud
in the period surrounding the 2016 General Election. It concludes that there is no evidence in
support of these allegations. Herron (2019) is an analysis of allegations made after a 2018 election
in North Carolina’s 9th Congressional District. It concludes that patterns in absentee votes cast in
this district were consistent with allegations of absentee ballot fraud.


13     I was a testifying expert for defendants in Law et al. v. Whitmer et al. (Case No.: 20 OC
00163 1B) and in Jennings v. Elections Canvassing Commission of the state of Florida (2006 WL
4404531 (Fla.Cir.Ct.)) and a testifying expert for plaintiffs in Alliance for Retired American et al.
v. Matthew Dunlap et al. (DKT NO. CV-20-95), Michigan Alliance for Retired Americans et al.
v. Jocelyn Benson et al. (Civil Action No. 2020-000108-MM), League of Women Voters of New
Hampshire et al. v. William M. Gardner et al. (226-2017-CV-433), and Veasey et al. v. Abbott et al.


                                                  4
          Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 6 of 40




(265 F. Supp. 3d 684 (S.D. Tex. 2017)). In addition, I have written expert reports in approximately
12 other cases relating to aspects of election law and election administration.


14       My written and oral testimony was credited by courts in their written opinions in Law et
al. v. Whitmer et al., Donald J. Trump for President, Inc. v. Stephen Bullock et al. (Case No.:
6:20-cv-00066-DLC), League of Women Voters of New Hampshire et al. v. William M. Gardner et
al., and in Veasey et al. v. Abbott et al.. My opinions and testimony have never been found by a
court to be unreliable.


15       At the request of counsel working on the litigation “Investigation of Election Irregularities
Affecting Counties Within the 9th Congressional District,” I submitted a draft of a working paper
on North Carolina’s 9th Congressional District to the North Carolina State Board of Elections.
As to the paper’s comparison of absentee ballot candidate support rates in Bladen County, North
Carolina, in 2018 to absentee ballot candidate support rates in other counties in North Carolina, in
three other states, and in elections that dated back to 2012, the Board wrote, “We find this informa-
tion credible.”2 My paper on North Carolina’s 9th Congressional District appears in Election Law
Journal, a peer-reviewed publication (Herron, 2019).


16       My curriculum vitae is attached as Appendix A.


17       I am being paid at a rate of $550/hour for work in this litigation. My compensation is
contingent neither on the results of the analyses described herein nor on the contents of this report.



E        Voter fraud in the United States

18       To provide context for the breadth of the Bromberg Declaration’s claims about fraud, I offer
a definition of voter fraud and then review the extensive academic literature on this subject, which
     2
   The Board’s decision, which invalidated the 2018 election in the 9th Congressional District, can be found at
https://s3.amazonaws.com/dl.ncsbe.gov/State_Board_Meeting_Docs/Congressional_
District_9_Portal/Order_03132019.pdf (last accessed November 13, 2020).


                                                      5
          Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 7 of 40




the Contest ignores.


E.1       Defining voter fraud

19        The study of voter fraud in the United States is part of the field of election administration.


20        For the purposes of this report, I define an instance of voter fraud as an intentional act of
deception aimed at subverting electoral processes.3 Instances of voter fraud can include, but are
not necessarily limited to, the following behaviors:


  Absentee or mail ballot fraud: improperly acquiring and then submitting an absentee or mail
         ballot or ballots.

  Double voting: voting more than once in an election in which this is not permitted.

  Election official fraud: improper actions taken by election officials, actions intended to change
         validly cast votes, or actions taken to affect voter registration records.

  Non-citizen voting: participating in a federal election when one is not a citizen of the United
         States.

  Voter impersonation: voting in-person (as opposed to via mail) on an election day in someone
         else’s name, either in the name of a properly registered voter or using the registration records
         of a fictional individual.
     3
    The North Carolina State Board of Elections (NCSBE) is responsible for managing elections in North Carolina.
Since 2015, it has published a breakdown of voting irregularities that raise questions about election integrity.
Referring to instances of potential voter fraud in the 2016 General Election, the NCSBE wrote that, “[Voter] [f]raud,
in most cases, is an intent crime that requires prosecutors to show that the voter knowingly committed a crime.”
See p. 7 of “Post-Election Audit Report,” North Carolina State Board of Elections, April 21, 2017, available
at    https://s3.amazonaws.com/dl.ncsbe.gov/sboe/Post-Election%20Audit%20Report_
2016%20General%20Election/Post-Election_Audit_Report.pdf (last accessed November 15,
2020).




                                                         6
         Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 8 of 40




21       The above types of voter fraud can in principle be combined. A non-citizen of the United
States could during the course of participating in a federal election impersonate a properly regis-
tered voter. Or, an individual could vote twice in an election, once using the individual’s own (and
proper) registration and the second time using a fictional registration.


22       Moreover, each entry in the above list of behaviors should be understood as encompassing
a broad range of behaviors. An individual could, hypothetically, execute a double voting fraud by
voting twice in one state. Or, such an individual could, hypothetically, vote in more than one state.


23       This list above is neither exclusive nor exhaustive.


24       I list the above types of behaviors because they describe the sorts of actions that, based on
my experience with academic literature on the subject, could in principle be characterized as voter
fraud. What a court in any state determines is illegal depends, however, on that state’s particular
laws.


25       It is my general understanding that, for an action to be denoted fraud, it must involve an
intent to deceive. In this report, I treat allegations of voter fraud as actual fraud even where I cannot
determine if there was an intent to deceive. To that extent that I do this, my report is over-inclusive
with respect to instances of voter fraud and thus conservative.4


26       Elections are regulated affairs subject to state laws and potentially local laws as well. A
voter can behave in a way that is illegal in his or her state but not intentionally deceptive and thus
not fraudulent.
     4
     Fraudulent actions of voters or intended voters are similar to what the United States Election Assistance Com-
mission (EAC) might call “acts of deception.” The EAC, a federal body established in the aftermath of the con-
tested 2000 presidential election, published a report, “Election Crimes: An Initial Review and Recommendations
for Future Study,” in December 2006, that categorizes in detail a variety of election-related crimes. The report is
available at https://www.eac.gov/sites/default/files/eac_assets/1/6/Initial_Review_
and_Recommendations_for_Further_Study.pdf (last accessed November 22, 2020).




                                                        7
         Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 9 of 40




27       The examples of voter fraud I have offered above are hypothetical. Later in this report
I describe research that seeks to estimate the rates at which various forms of voter fraud have
occurred in recent American elections.


28       In my experience, most scholars of American election administration broadly consider
voter fraud to consist of fraudulent actions taken by voters themselves and not by the individu-
als who supervise elections. Henceforth, when I refer to voter fraud, I mean actions involving
voters or intended voters themselves. In contrast, when in this report a particular example of fraud
is associated with an election official or a poll worker, I am explicit about this so that there is no
confusion over the type of person, official or voter, who perpetrated an alleged fraud.


E.2      Evidence of voter fraud in the United States

29       The literature on the prevalence of voter fraud in American elections incorporates a variety
of research methodologies. This exemplifies triangulation, wherein multiple research approaches
are brought to bear on a single problem. If voter fraud in the United States is widespread, one
would expect at least one of the methodologies in the literature to have detected evidence of it.


30       One methodology used in the study of voter fraud systematically tracks cases of alleged
voter fraud in media reports and in official government documents. Examples of this methodology
are Minnite and Callahan (2003), Minnite (2007), Levitt (2007), Minnite (2010), and Levitt (2014).


31       These studies conclude that rates of voter fraud in American elections are very low.


32       An illustrative example from Levitt (2014) is as follows. Between the years 2000 and 2014,
during which Levitt estimates that over one billion ballots were cast across general and primary
elections in the United States, there were approximately 31 documented “incidents” involving
voter fraud.5 The ratio of 31 to one billion is minuscule.
     5
     Levitt defines “incident” very broadly, and thus conservatively. A voter fraud incident is not necessarily a con-
viction for voter fraud. Levitt writes: “Some of these 31 incidents have been thoroughly investigated (including some


                                                          8
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 10 of 40




33      Minnite (2010) is likewise instructive in its coverage of voter fraud cases at the federal
level (Chapter 3) and its analyses (Chapter 4) of fraud in four states (California, Minnesota, New
Hampshire, and Oregon), among other things. As noted above, Oregon’s elections are effectively
all-mail operations.


34      Using data from the United States Department of Justice (DOJ), Minnite finds very little
evidence of voter fraud. A September 2014 report published by the United States Government
Accountability Office similarly concluded that, “[T]here were no apparent cases of in-person voter
impersonation charged by DOJ’s Criminal Division or by U.S. Attorney’s offices anywhere in the
United States, from 2004 through July 3, 2014” (p. 70).6


35      With respect to California, which is the most populous state in the country, Minnite draws
a variety of conclusions. One is that state officials investigate claims of voter fraud when they
present themselves. While perhaps not surprising, this conclusion implies that findings of a lack of
fraud across California elections are meaningful and do not simply reflect state elections officials’
lack of interest in voter fraud.


36      Minnite concludes as well that approximately one-third of fraud allegations in California in
her period of study did not lead to charges because they lacked evidence or suspects could not be
identified; a second third of these allegations were dropped because no legal violation was found or
a suspect was determined to lack criminal intent; and, of allegations that produced legal violations,
the majority did not lead to criminal penalties, and only one-third of individuals determined to
have committed a violation were actually found guilty of a crime. The modal voter fraud Minnite
identified in California was fraudulent registration—as opposed to fraudulent voting of any type,
either in-person voting or absentee voting.
prosecutions). But many have not. Based on how other claims have turned out, I’d bet that some of the 31 will end up
debunked: a problem with matching people from one big computer list to another, or a data entry error, or confusion
between two different people with the same name, or someone signing in on the wrong line of a pollbook.”
   6
     See “Issues Related to State Voter Identification Laws,” United States Government Accountability Office, Septem-
ber 2014, available at https://www.gao.gov/assets/670/665966.pdf (last accessed November 15,
2020).


                                                         9
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 11 of 40




37      Minnite studied Oregon as well, which is notable insofar as this state relies heavily on
mail-in ballots. Based on her analysis, Minnite concludes that, “The evidence of voter fraud since
Oregon adopted vote-by-mail, however, is practically non existent.”


38      Another methodology in the study of fraud involves surveying election officials. In the
aftermath of the 2016 General Election, Famighetti, Keith and Pérez (2017) “interviewed a total of
44 administrators representing 42 jurisdictions in 12 states” (p. 1), inquiring about the prevalence
of non-citizen voting. Famighetti, Keith and Pérez write that 40 jurisdictions reported “no known
incidents of noncitizen voting in 2016” (p. 1). Moreover, they state that,

      “In the jurisdictions we studied, very few noncitizens voted in the 2016 election.
      Across 42 jurisdictions, election officials who oversaw the tabulation of 23.5 million
      votes in the 2016 general election referred only an estimated 30 incidents of suspected
      noncitizen voting for further investigation or prosecution. In other words, improper
      noncitizen votes accounted for 0.0001 percent of the 2016 votes in those jurisdictions”
      (p. 1).


39      The “30 incidents” noted above represent an upper bound on the number of times that
noncitizen voter fraud was committed in the jurisdictions studied by Famighetti, Keith and Pérez.
These incidents, according to the researchers, do not represent voter fraud convictions. They rep-
resent only referrals.


40      Famighetti, Keith and Pérez write as well that, “In California, Virginia and New Hampshire
– the states where [United States President Donald] Trump claimed the problem of noncitizen
voting was especially acute – no official we spoke with identified an incident of noncitizen voting
in 2016” (p. 2).


41      The study of voter fraud by Famighetti, Keith and Pérez is notable because it focused
solely on the 2016 General Election. Compared to preceding elections, it is well known that


                                                 10
          Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 12 of 40




the 2016 election and its aftermath were awash in fraud allegations. By focusing on such an
election, Famighetti, Keith and Pérez’s study biases itself toward finding evidence of voter fraud.
Scientifically speaking, this is not what one would call a conservative bias; rather, the bias in
Famighetti, Keith and Pérez’s work pushes the study in the direction of finding evidence of a
phenomenon of interest, here, voter fraud. Despite this bias, the rate of potential voter fraud
described by Famighetti, Keith and Pérez is very small.


42        Huefner et al. (2007) constitutes another example of a study that involved efforts to reach
out to election officials. This wide-ranging study details the electoral environments of five states
(Illinois, Michigan, Minnesota, Ohio, and Wisconsin), and the authors write as follows:

         “On the whole, voting fraud is exceedingly rare. Although allegations of voting fraud
         have been widely publicized in the media, most all of these have evaporated upon
         closer investigation” (p. 120).


43        Still another approach in the voter fraud literature uses statistical tools in efforts to deter-
mine if patterns in election returns and voting records are consistent with public claims about the
prevalence of voter fraud (Christensen and Schultz, 2014; Goel et al., 2020). Goel et al. is a study
of double voting, and their analysis relies on an extensive database that contains approximately 104
million vote records. The particular question of interest to Goel et al. is whether the records show
evidence of duplicates, i.e., of people who voted more than once in the 2012 General Election.
This question is complicated because, when one has a database of millions of individuals, there
will with virtual certainty be many cases of people with the same names and birthdates.7


44        Goel et al. conclude that, “[D]ouble voting is not currently carried out in such a systematic
way that it presents a threat to the integrity of American elections” (p. 467). Goel et al. conclude
     7
     Such a duplicate name problem arose in the 2016 General Election in North Carolina. Four individuals in the state
were accused of having voted illegally, only to be exonerated when it was discovered that they had the same names
as incarcerated felons. This example illustrates how innocuous coincidences can present themselves as voter fraud.
See “Republicans claim 43 voters are ineligible felons. Many of them aren’t,” The News & Observer, November
23, 2016, available at http://www.newsobserver.com/news/politics-government/election/
article116789083.html (last accessed November 15, 2020).


                                                         11
          Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 13 of 40




as well that measurement error in official election data could explain “a significant portion, if not
all” of the cases of double voting that they identify.


45        By “measurement error,” Goel et al. are referring to inaccuracies in turnout records. These
inaccuracies can be the result of human recording errors, for example, in which a voting jurisdic-
tion’s record of one individual is mistakenly associated with the record of another.


46        With two academics, I published an article on voter fraud in the 2016 General Elec-
tion. This article—Cottrell, Herron and Westwood (2018)—appears in Electoral Studies, a peer-
reviewed, academic journal that focuses on elections. The article assesses the voter fraud allega-
tions promulgated by Donald Trump and individuals associated with him.


47        My co-authors and I twice described some of our results in The Washington Post.8 The first
time was on December 2, 2016, and the second, on February 28, 2017.


48        In our article, my colleagues and I used statistical techniques to search for evidence of three
types of fraud. In particular, we looked for:


  I.       Evidence of widespread non-citizen voter fraud across counties in the United States.

  II.      Evidence that election officials in the United States conspired against Donald Trump.

  III.     Evidence that the 2016 General Election in New Hampshire was contaminated by resi-
         dents of Massachusetts who, allegedly, traveled north on November 8, 2016, in order to cast
         illegal votes.
     8
     Our short articles in The Washington Post are available at https://www.washingtonpost.com/
news/monkey-cage/wp/2016/12/02/we-checked-trumps-allegations-of-voter-fraud-
we-found-no-evidence-at-all and at https://www.washingtonpost.com/news/monkey-
cage/wp/2017/02/28/we-cant-find-any-evidence-of-voting-fraud-in-new-hampshire
(last accessed November 15, 2020).




                                                    12
         Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 14 of 40




49       With respect to the first two points above, my co-authors and I uncovered no evidence
of widespread non-citizen voter fraud and no evidence that election officials in the United States
conspired against Trump. Our county-level consideration of three states mentioned post-election
by Donald Trump—California, New Hampshire, and Virginia—also did not turn up evidence of
widespread fraud (these states were also examined by the aforementioned Famighetti, Keith and
Pérez (2017)). With respect to the third point above, my co-authors and I found no evidence of
illegal voting in New Hampshire.


50       My research project on voter fraud was initiated during the summer of 2016, months before
the presidential election. My co-authors and I are cognizant of the fact that establishing a negative
is challenging, and we do not argue that our failure to uncover evidence of fraud surrounding the
2016 General Election conclusively proves that there was not voter fraud in that election. Rather,
what one can infer from my co-authored study on voter fraud is that its attempts to uncover evi-
dence of widespread and systematic fraud were not successful.


51       The literature on voter fraud reviewed here is peer-reviewed, in most cases in publicly
accessible journals and books, and in some cases is available online. It incorporates a variety
of different research designs and data sources. Despite these differences, the contributions to
the literature share a common finding: voter fraud in American elections is rare.9 While election
scholars do not assert that the fraud rate in American elections is literally zero, no credible scholars
working in this literature have concluded that voter fraud poses a threat to election integrity in the
United States.
     9
     One exception to the scholarly consensus about a lack of widespread voter fraud in the United States is Richman,
Chattha and Earnest (2014), who derive estimates of non-citizen voting rates from the 2008 and 2010 waves of the
Internet-based survey known as the Cooperative Congressional Election Study (CCES). Some CCES survey respon-
dents indicated that, although they were non-citizens, they had voted in the 2008 General Election or in the 2010
Midterm Election.
   Richman, Chattha and Earnest’s (2014) claims about non-citizen voting would be dramatic if valid, and they would
contradict effectively all of the studies on voter fraud discussed in this report. However, Ansolabehere, Luks and
Schaffner (2015) show that it is virtually certain that Richman, Chattha and Earnest’s results on non-citizen voting
reflect survey measurement error, in particular, the incorrect classification of citizen CCES respondents as non-citizen
respondents.




                                                          13
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 15 of 40




52       No evidence contradicting this finding was produced by a presidential commission on voter
fraud established in the aftermath of the 2016 General Election and shut down on January 3, 2018.
No official reports of widespread and systematic voter fraud have come to light based on the com-
mission’s work.10 Recently, Benjamin Ginsberg, a co-chair of the 2013 Presidential Commission
on Election Administration, commented on the work of this commission, noting that, “[A]fter
decades of looking for illegal voting, there’s no proof of widespread fraud. At most, there are
isolated incidents – by both Democrats and Republicans.”11


E.3     Voter fraud and mail voting

53       There is no evidence that voter fraud rates associated with mail-in voting are systemati-
cally higher than voter fraud rates associated with other forms of voting and with other aspects of
election administration.


54       Drawing on recent entries in a database of potential election irregularities developed by
The Heritage Foundation, a study released by The Brookings Institution considers the prevalence
of voter fraud specifically in the country’s five all-mail states.12 The authors of this report identify
29 “fraudulent votes attempted by mail” out of 49,917,586 general election votes cast in the period
under review. The number 29 is approximately 0.000058 percent of 49,917,586.13
  10
      On the origins and end of the presidential voter fraud commission, which offered no evidence that widespread
fraud affected the 2016 General Election, see “Trump Closes Voter Fraud Panel That Bickered More Than It Revealed,”
The New York Times, January 4, 2018, available at https://www.nytimes.com/2018/01/04/us/voting-
fraud-commission.html (last accessed November 15, 2020).
   11
      For Mr. Ginsburg’s comments on the lack of evidence about voter fraud in the United States, see “Repub-
licans have insufficient evidence to call elections ‘rigged’ and ‘fraudulent’,” The Washington Post, September
8, 2020, available at https://www.washingtonpost.com/opinions/2020/09/08/republicans-
have-insufficient-evidence-call-elections-rigged-fraudulent/ (last accessed November
15, 2020). The 2013 Presidential Commission on Election Administration, on which Mr. Ginsburg served, is
described at https://bipartisanpolicy.org/the-presidential-commission-on-election-
administration/ (last accessed November 15, 2020).
   12
      For the Heritage Foundation’s database, see https://www.heritage.org/voterfraud (last accessed
November 14, 2020). My referencing this database should be not considered an endorsement of it. I note it here
because the database is the source for the cited Brookings Institution report.
   13
      “Low rates of fraud in vote-by-mail states show the benefits outweigh the risks,” The Brookings Institution, June
2, 2020, available at https://www.brookings.edu/blog/fixgov/2020/06/02/low-rates-of-
fraud-in-vote-by-mail-states-show-the-benefits-outweigh-the-risks/ (last accessed
November 12, 2020).


                                                         14
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 16 of 40




F     Allegations in the Bromberg Declaration of voter fraud in

      Maricopa County

55     The allegations in the Bromberg Declaration about Maricopa County appear on pp. 14-15,
in the Declaration’s section titled “Maricopa Precinct Analysis.”


F.1   Precinct size and support for Joe Biden

56     In its analysis of Maricopa County, the Bromberg Declaration contains two figures, both
of which plot candidate vote shares (in percentages) against precinct size. These figures constitute
the entirety of the Declaration’s evidence of fraud in Maricopa County. In particular, Figure 18
in the Bromberg Declaration plots the vote percentages of Joe Biden, Donald Trump, and third
party presidential candidates against precinct size, and Figure 19 is similar except it focuses only
on aggregate third party presidential candidates.


57     Based on its Figure 18, the Bromberg Declaration asserts that, “The Biden percentage is
higher in the smaller precincts, primarily at the expense of Trump. . . ” (p. 14). As shown below, I
do not dispute this rough characterization.


58     The Bromberg Declaration goes on to posit that the existence of this relationship “sug-
gest[s] vote switching” (p. 14) and refers to the relationship between precinct size and Biden sup-
port as “an anomaly.” By “vote switching,” the Bromberg Declaration appears to mean a process
in which legal votes for Donald Trump were switched to Joe Biden. The Bromberg Declaration
implicitly claims that this happened in Maricopa County precincts with relatively few voters.


F.2   The Bromberg Declaration’s theory about precinct size

59     The basis in the Bromberg Declaration for the claim that a relationship between precinct
size and Biden support is evidence of vote switching can be found on p. 8: “But one could also


                                                15
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 17 of 40




theorize the opportunity for cheaters to cheat in small precincts, where there may be less oversight.”
In other words, the Bromberg Declaration offers the theory that small precincts “may” have less
oversight and that “cheaters” take advantage of this.


60     There is no evidence in Bromberg Declaration that Maricopa County precincts with fewer
voters do in fact have less oversight; no evidence that election official staffing levels per voter are
lower in smaller precincts than they are in larger precincts; no evidence that the physical layout of
small precincts is different than the physical layout of large precincts; and in fact no evidence that
small precincts in Maricopa County differ in any way whatsoever from the county’s large precincts
except for the fact that the former have fewer voters.


61     There is no evidence in the academic literature on voter fraud reviewed earlier in favor of
the Bromberg Declaration’s “theory” that small precincts are susceptible to voter fraud. Moreover,
there are no citations in the Bromberg Declaration to peer-reviewed studies of the relationship
between precinct size and voter fraud.


62     It is well known that the political affiliations of voters are not uniformly distributed across
jurisdictions like counties. Some areas of counties (in particular, urban areas) have more Demo-
cratic voters, and other areas (those less urban), more Republican voters (e.g., Rodden, 2019).
If precinct size measured by numbers of voters is correlated geographically with political pref-
erences, this will induce a spurious relationship between precinct size and candidate vote shares
within precincts. Spurious relationships are not evidence of voter fraud.


63     In its discussion of precinct size and the “theory” that small precincts are relatively prone to
fraud, the Bromberg Declaration cites “An Electoral System in Crisis,” a webpage dating to 2016
that claims to be an analysis of the Wisconsin recount that took place four years ago. The authors
of this webpage argue that a relationship between precinct size and candidate vote totals indicates
the presence of “irregularities” but provide no evidence at all in favor of this assertion outside of an


                                                  16
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 18 of 40




offhand comment that such a relationship is a “complete violation of the Law of Large Numbers.”


64      This assertion is nonsensical. The Law of Large Numbers in its standard form is a result in
probability theory which states that independent samples from a common population converge to
true population parameters as the number of observations increases. It is not clear in the Wisconsin
recount webpage what units are being sampled and whether these units are drawn from the same
population. The webpage’s invocation of the Law of Large Numbers does not make any sense.
The webpage does not provide any calculation that support its “complete violation” allegation –
just rhetoric.


65      In short, Bromberg Declaration asserts that a relationship between precinct size and Biden
vote share is indicative of fraud, but there is no reason whatsoever to believe this and no evidence
to support such a “theory.”


F.3    Whether small precincts are fraud-prone is irrelevant because Maricopa

       County used voting centers in the 2020 election

66      Regardless of whether there is any evidence behind it, the “theory” in the Bromberg Dec-
laration about precinct size and voter fraud is applicable to the study of Maricopa County in the
2020 election only to the extent that in-person voters in the county actually voted in their precincts.
In fact, they did not do this.


67      In the 2020 election, Maricopa County offered in-person voting at what are known as voting
centers. A voting center is a location at which any eligible voter in the county may cast an in-
person ballot. In particular, there were 175 voting centers in Maricopa County for the purposes of
in-person voting during the 2020 General Election.14
  14
   I downloaded the set of Maricopa County voting centers from http://web.archive.
org/web/20201104002036/https://recorder.maricopa.gov/pollingplacefiles/
VotingSitesSchedule.xlsx (last accessed December 4, 2020).




                                                  17
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 19 of 40




68      The Maricopa County elections department informed the county’s voters that, “There are
no assigned locations” (bold in original) for voting in the 2020 election. See Appendix B, which
displays text from the Maricopa County elections office webpage.


69      Consequently, the author of the Bromberg Declaration has literally no idea where any of
the ballots attributed to the county’s precincts were actually cast. To make matters worse, the
author appears not even to distinguish between in-person votes and ballots mailed in or submitted
via drop boxes (and this distinction is in principle important insofar as the “theory” of voter fraud
in the Bromberg Declaration that connects precinct size and fraud does not make sense when
applied to votes not cast in-person).15 In short, the number of votes associated with any given
precinct in Maricopa County—and this is what is displayed in Figures 18 and 19 in the Bromberg
Declaration—has no implications for how many ballots were actually cast in said precinct and
thus, per the “theory” in the Bromberg Declaration, were ostensibly vulnerable to fraud.


70      I downloaded precinct returns for the 2020 General Election from the Maricopa County
elections department webpage.16 There were 744 unique precinct names used in the 2020 election.
Insofar as there were in this election 175 voting centers in Maricopa County, I know for certain
that there is not a one-to-one match between the precincts and voting centers (not to mention the
fact that the county’s webpage was explicit that voters could cast in-person ballots in any voting
center that they wished).


F.4    Precinct size and support for Democratic candidates

71      Figure 1 displays the relationship between precinct size (horizontal axis) and support for
Democratic candidates (vertical axis). Each point in the figure denotes a single precinct in Mari-
copa County. The figure’s left panel is for the United States presidential contest, and in this panel
  15
      Because the author of Bromberg Declaration has not, to the best of my knowledge, disclosed his computer code,
I cannot be entirely what he did to produce his Figures 18 and 19. However, the text of Bromberg Declaration refers
generically to precinct “size,” which I take to mean, the number of votes cast in the precinct.
   16
      These       returns       are       available      at     https://recorder.maricopa.gov/media/
ArizonaExportByPrecinct_110320.txt (last accessed December 3, 2020).


                                                        18
                             Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 20 of 40




Democratic vote share means, Joe Biden’s vote share. In Figure 1’s right panel, Democratic vote
share for the United State Senate race means, Mark Kelly’s vote share.

                                       Figure 1: Democratic candidate support and turnout by precinct

                                                  President                            United States Senate

                             100




                              75
     Democratic vote share




                              50




                              25




                               0

                                   0      2,500    5,000      7,500   10,000 0      2,500     5,000     7,500   10,000
                                                                       Turnout




72                           Both panels of Figure 1 have superimposed linear regression lines to ease interpretation.
These lines are sloped down, indicating that precincts in Maricopa County with greater voter
turnout had lower Biden vote share (left panel) and lower Kelly vote share (right panel).


73                           The key implication of Figure 1 is the similarly between its two panels. They are, evidently,
virtually identical. This suggests that the relationship between turnout and Democratic vote share
across Maricopa County precincts reflects established political preference in the county—not vote
switching that affected the 2020 presidential contest.


74                           More evidence to this effect is apparent in Figure 2, which plots Joe Biden and Mark Kelly
vote shares against each other. Each point in the figure is again a precinct where the size of each

                                                                      19
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 21 of 40




point is proportional to overall precinct turnout.

                   Figure 2: Joe Biden and Mark Kelly support rates by precinct


                                    100




                                    75
                    Kelly percent




                                    50




                                    25




                                      0

                                          0   25          50       75     100
                                                   Biden percent




75     Figure 2 has a dashed 45-degree line superimposed on it. Points above the line connote
precincts where Mark Kelly’s vote share was greater than Joe Biden’s; points below the line con-
note precincts where Joe Biden’s vote share was greater than Mark Kelly’s; and, points on the line
connote precincts where Joe Biden’s vote share was equal to Mark Kelly’s.


76     The points in Figure 2 show that precincts in Maricopa County where Joe Biden did well
(upper right of the figure) are also precincts where Mark Kelly did well. And, precincts in Mari-
copa County where Joe Biden did less well (lower left) are similarly precincts where Mark Kelly
did not do well. This clear regularity suggests that the relationship noted in the Bromberg Decla-
ration between precinct turnout and Biden vote share is spurious and has nothing to do with voter
fraud. Rather, the distribution of precincts across the county is such that smaller ones (namely,
those with lower turnout in the 2020 election) tended to be consistently Democratic. There is noth-

                                                     20
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 22 of 40




ing anomalous about this correlation between political preferences and geography and nothing
irregular.



G      Allegations in the Bromberg Declaration of voter fraud

       beyond Arizona

77      Most of claims in the Bromberg Declaration do not directly concern Arizona, instead speak-
ing to alleged voter fraud in Georgia (pp. 4-5), Pennsylvania (pp. 5-6) and Milwaukee, Wisconsin
(pp. 6-8).


78      The number of fraudulent votes claimed in Bromberg Declaration is extensive. For exam-
ple, the Declaration claims “that 105,639 fraudulent Biden ballots were added between Wednesday
and Thursday of 11/05/2020 in Milwaukee alone” (p. 8). Total turnout in Milwaukee was 315,483
voters,17 meaning that the Bromberg Declaration asserts that roughly one-third of Milwaukee’s
ballots were contaminated by fraud. There is nothing remotely close to a result like this in the
literature on voter fraud that I have surveyed above.


79      None of what follows bears directly on the Bromberg Declaration’s discussion of Maricopa
County. However, the material below is nonetheless notable insofar as it shows that literally all
of the claims in the Declaration about voter fraud—and not simply those concerning Arizona—do
not follow from the analysis in the Declaration.


G.1     A model of voting and voter fraud

80      The Bromberg Declaration offers what its author calls two models of candidate vote share.
One model assumes that there is no voter fraud (see equation (2) in the Declaration) and the second
  17
    “SUMMARY REPORT,” City of Milwaukee Election Commission, December 6, 2020, https://city.
milwaukee.gov/election/ElectionInformation/ElectionResults (last accessed December 4,
2020).



                                                   21
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 23 of 40




that there is a form of voter fraud in which a some votes are switched from one candidate to another
(see equation (3)). Henceforth I refer to a singular model in the Bromberg Declaration, by which I
mean both the no-fraud and fraud-based models mentioned in this paragraph.


81      Two key assumptions render the model in the Bromberg Declaration of no use in the study
of voter fraud.


G.2     An arbitrary assumption for the prior probability of fraud

82      Key to the technical exposition of the model in Bromberg Declaration is a parameter called
pF that denotes what is called the “prior probability of fraud.” Intuitively, this prior probability of
fraud is the probability of fraud in a jurisdiction that one would have assumed before (i.e., prior
to) an election.


83      The Bromberg Declaration assumes that pF = 0.01, meaning that there is a one percent
chance of vote switching in a jurisdiction (p. 3).


84      The Bromberg Declaration provides no explanation, no justification, and no citations for
its assumption about the likelihood of fraud. The number 0.01 is simply invented.


85      Sometimes scholars must make assumptions in their research. However, it is incumbent
on such researchers to explore the consequences of their assumptions and to see if their results
depend on a particular assumption or are robust to alternative assumptions. No such robustness
checks appear in the Bromberg Declaration. I cannot conduct any robustness checks because, to
the best of my knowledge, no computer code associated with the Declaration has been disclosed.
Thus, the arbitrariness of the prior fraud parameter in Bromberg Declaration undermines any value
that the model could have had.




                                                  22
        Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 24 of 40




G.3     Changes in candidate support among absentee ballots do not constitute

86      Underlying the model in Bromberg Declaration is the implicit assumption that there is
no correlation between the timing of when a set of ballots was counted in November 2020 and
the presidential votes on these ballots. The model, when it encounters temporal changes in a
jurisdiction’s presidential candidate support (i.e., ten hours after polls closed on November 3, Joe
Biden’s support changes from 42 percent to 44 percent) attributes these changes to fraud.


87      Intuitively speaking, this is because the model does not allow for the possibility that ballot
counting is not completed uniformly across a jurisdiction, like a state. For example, the model rules
out (with the exception of fraud) the possibility that ballots counted in the immediate aftermath of
an election are different than those counted 24 hours later.


88      This assumption is contrary to what is known about contemporary American elections. In
particular, Foley (2013) and Foley and Stewart III (2020) document what they call a “blue shift”
in which a state’s presidential results shift in the days after an election in a Democratic direction.
The Bromberg Declaration is written as if the blue shift phenomenon simply does not exist.


89      The 2020 election was historic in its heavy use of mail-in ballots. However, Democrats
were more likely to vote via mail than Republicans, and this was known well before November
3.18 Give that some states counted absentee ballots in the days after November 3 (in particular
Pennsylvania), this feature of the 2020 election certainly exaggerated the blue shift compared to
what one would have expected had ballots been case in 2020 like they were in 2016.19


90      Ignoring the issue regarding the technical assumption about the prior fraud parameter noted
above, the results in the Bromberg Declaration about Georgia, Pennsylvania, and Milwaukee, Wis-
  18
     See “Huge Absentee Vote in Key States Favors Democrats So Far,” The New York Times, October 10, 2020, avail-
able at https://www.nytimes.com/2020/10/10/us/politics/early-voting-swing-states.
html (last accessed December 4, 2020).
  19
     On Pennsylvania, see “Why Pennsylvania is still counting votes after Election Day,” ABCNews, Novem-
ber 3, 2020, available at https://abcnews.go.com/Politics/pennsylvania-counting-votes-
election-day/story?id=73993649 (last accessed December 4, 2020).


                                                       23
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 25 of 40




consin are not examples of fraud. They can be easily rationalized by the blue shift.


G.4    Concluding thoughts about analyses beyond Arizona

91     Earlier I noted that the part of Bromberg Declaration that engages states other than Arizona
does not bear directly on the claims made in this litigation. Nonetheless, I have now explained
that all the Declaration’s claims about voter fraud rest on false assumptions, either an assumption
about a “theory” relating precinct size and presidential vote share (no such theory exists) or an
assumption that when a ballot is counted is orthogonal to the presidential vote on it (which is
known not to be the case).


92     None of the claims in Bromberg Declaration about voter fraud—and not simply those con-
cerning Arizona—follow from the arguments made in the Declaration.



H     Conclusion

93     This report evaluates the contention in the Bromberg Declaration that there was voter fraud
in Maricopa County, Arizona in the 2020 presidential election.


94     The contention relies on a “theory” that does not exist and a misunderstanding of how in-
person voting proceeded in Maricopa County county this past November. Namely, the Bromberg
Declaration assumes that voters in the county cast in-person ballots in their precincts (of which
there were 744), but in reality they did not, voting in-person in voting centers (of which there
were 175). This misunderstanding of how Maricopa County voters cast ballots is a fatal flaw to
the Declaration’s analysis of the county, which was already flawed based on its reliance on a non-
existent theory. In short, Bromberg Declaration contains no evidence whatsoever that there were
any fraudulent ballots cast in Maricopa County in the 2020 General Election.




                                                24
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 26 of 40




95     The Bromberg Declaration also contains no evidence whatsoever that there were any fraud-
ulent ballots cast in Georgia, Pennsylvania, and the Milwaukee, Wisconsin. Its claims of voter
fraud in these locales rest on a faulty assumption that when a ballot is counted has no bearing on
the presidential candidate supported on it. In fact, it is known that ballots counted later in presiden-
tial elections tend to be Democratic, and this fact undermines the Bromberg Declaration’s analysis
of Georgia, Pennsylvania, and Milwaukee, Wisconsin.




                                                  25
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 27 of 40




References

Ansolabehere, Stephen, Samantha Luks and Brian F. Schaffner. 2015. “The perils of cherry
  picking low frequency events in large sample surveys.” Electoral Studies 40:409–410.

Christensen, Ray and Thomas J. Schultz. 2014. “Identifying Election Fraud Using Orphan and
  Low Propensity Voters.” American Politics Research 42(2):311–337.

Cottrell, David, Michael C. Herron and Sean J. Westwood. 2018. “An Exploration of Donald
  Trump’s Allegations of Massive Voter Fraud in the 2016 General Election.” Electoral Studies
  51(1):123–142.

Famighetti, Christopher, Douglas Keith and Myrna Pérez. 2017. “NONCITIZEN VOTING: THE
  MISSING MILLIONS.” Report published by the Brennan Center for Justice at New York
  University School of Law.

Foley, Edward B. 2013. “A big blue shift: Measuring an asymmetrically increasing margin of
  litigation.” Journal of Law and Politics 24:501–544.

Foley, Edward B. and Charles Stewart III. 2020. “Explaining the Blue Shift in Election
  Canvassing.” Unpublished working paper.
  URL: https://ssrn.com/abstract=3547734

Goel, Sharad, Marc Meredith, Michael Morse and David Rothschild. 2020. “One Person, One
  Vote: Estimating the Prevalence of Double Voting in U.S. Presidential Elections.” American
  Political Science Review 114(2):456–469.

Herron, Michael C. 2019. “Mail-In Absentee Ballot Anomalies in North Carolina’s 9th
  Congressional District.” Election Law Journal 18(3):191–213.

Huefner, Steven F., Daniel P. Tokaji, Edward B. Foley and Nathan A. Cemenska. 2007. “From
  Registration to Recounts: The Election Ecosystems of Five Midwestern States.” Report
  published by Election Law@Moritz, The Ohio State University, Moritz College of Law.

                                               26
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 28 of 40




Levitt, Justin. 2007. “The truth about voter fraud.” Report published by the Brennan Center for
  Justice at New York University School of Law.

Levitt, Justin. 2014. “A comprehensive investigation of voter impersonation finds 31 credible
  incidents out of one billion ballots cast.” Washington Post, August 6.
  URL:
  https://www.washingtonpost.com/news/wonk/wp/2014/08/06/a-comprehensive-investigation-of-
  voter-impersonation-finds-31-credible-incidents-out-of-one-billion-ballots-cast

Minnite, Lori and David Callahan. 2003. “Securing the Vote: An Analysis of Election Fraud.”
  Report published by Demos.

Minnite, Lorraine. 2007. “Election Day Registration: A Study of Voter Fraud Allegations and
  Findings on Voter Roll Security.” Report published by Demos.
  URL: http://www.demos.org/sites/default/files/publications/edr fraud.pdf

Minnite, Lorraine C. 2010. The Myth of Voter Fraud. Ithaca, NY: Cornell University.

Richman, Jesse T., Gulshan A. Chattha and David C. Earnest. 2014. “Do non-citizens vote in
  U.S. elections?” Electoral Studies 36:149–157.

Rodden, Jonathan. 2019. Why Cities Lose: The Deep Roots of the Urban-Rural Political Divide.
  New York, NY: Basic Books.




                                                27
    Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 29 of 40




A   curriculum vitae of Michael C. Herron



     Michael C. Herron
     Dartmouth College                                  Phone:      +1 (603) 646-2693
     Department of Government                           Mobile:     +1 (603) 359-9731
     6108 Silsby Hall                                   Email:      michael.c.herron@dartmouth.edu
     Hanover, NH 03755-3547                             Homepage:   http://www.dartmouth.edu/˜herron


     Academic appointments
       William Clinton Story Remsen 1943 Professor, Department of Government, Dartmouth College. July
       2013–present.
       Chair, Program in Quantitative Social Science, Dartmouth College. July 2015–June 2020.
       Visiting Scholar, Hertie School of Governance, Berlin, Germany. August 2016–July 2017.

       Chair, Program in Mathematics and Social Sciences, Dartmouth College. July 2014– June 2015.
       Professor, Department of Government, Dartmouth College. July 2009–June 2013.
       Visiting Professor of Applied Methods, Hertie School of Governance, Berlin, Germany. August 2011–
       August 2012.

       Associate Professor, Department of Government, Dartmouth College. July 2004–June 2009.
       Visiting Associate Professor, Department of Government, Harvard University. July 2008–January 2009.
       Visiting Associate Professor, Wallis Institute of Political Economy, University of Rochester. September
       2006–December 2006.

       Visiting Assistant Professor, Department of Government, Dartmouth College. July 2003–June 2004.
       Assistant Professor, Department of Political Science, Northwestern University. September 1997–June
       2004.
       Faculty Associate, Institute for Policy Research, Northwestern University. September 2002–June 2004.


     Education
       PhD Business (Political Economics), Stanford University, January 1998.
       Dissertation: Political Uncertainty and the Prices of Financial Assets
       Committee: David Baron, Darrell Duffie, Douglas Rivers, and Barry Weingast
       MS Statistics, Stanford University, June 1995.

       MA Political Science, University of Dayton, August 1992.
       BS Mathematics and Economics, with University Honors, Carnegie Mellon University, May 1989.




                                                          28
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 30 of 40




     Michael C. Herron                                                                                         2


     Fellowships
        Elizabeth R. and Robert A. Jeffe 1972 Fellowship, Dartmouth College. September 2010–June 2011.

        Fulbright Scholar Program fellowship for research and teaching at the Heidelberg Center for American
        Studies, Heidelberg University, September 2009 - February 2010 (declined).
        Post–doctoral Research Fellow, Center for Basic Research in the Social Sciences, Harvard University.
        September 2000–August 2001.


     Publications
     Journal articles
        “Postal Delivery Disruptions and the Fragility of Voting by Mail: Lessons from Maine” (with Daniel
        A. Smith). Forthcoming, Research & Politics.
        “Voting lines, equal treatment, and early voting check-in times in Florida” (with David Cottrell and
        Daniel A. Smith). Forthcoming, State Politics & Policy Quarterly, and available at https://journals.
        sagepub.com/doi/10.1177/1532440020943884.
        “Voting by Mail and Ballot Rejection: Lessons from Florida for Elections in the Age of the Coronavirus”
        (with Anna Baringer and Daniel A. Smith). Election Law Journal 19(3): 289-320. 2020.
        “Early voting changes and voter turnout: North Carolina in the 2016 General Election” (with Hannah
        L. Walker and Daniel A. Smith). Political Behavior 41(4): 841-869. 2019.
        “Mail-in absentee ballot anomalies in North Carolina’s 9th Congressional District.” Election Law Journal
        18(3): 191-213. 2019.
        “Relative age effects in American professional football” (with Jack F. Heneghan). Journal of Quantitative
        Analysis in Sports 15(3): 185-202. 2019.

        “Mortality, Incarceration, and African-American Disenfranchisement in the Contemporary United
        States” (with David Cottrell, Javier M. Rodriguez, and Daniel A. Smith). American Politics Research
        47(2): 195-237. 2019.
        “Pedagogical Value of Polling Place Observation By Students” (with 31 co-authors). PS: Political Science
        & Politics 51(4): 831-847. 2018.
        “All in the family: German twin finishing times in the 2016 women’s Olympic marathon” (with David
        Cottrell). CHANCE 31(3): 20-28. 2018.
        “An Exploration of Donald Trump’s Allegations of Massive Voter Fraud in the 2016 General Election”
        (with David Cottrell and Sean J. Westwood). Electoral Studies 51(1): 123-142. 2018.

        “Student Sorting and Implications for Grade Inflation (with Zachary D. Markovich). Rationality and
        Society 29(3): 355-386. 2017.
        “Race, Shelby County, and the Voter Information Verification Act in North Carolina” (with Daniel A.
        Smith). Florida State University Law Review 43: 465-506. 2016.

        “Precinct Resources and Voter Wait Times” (with Daniel A. Smith). Electoral Studies 42(2): 249-263.
        2016.




                                                        29
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 31 of 40




     Michael C. Herron                                                                                         3


        “A Careful Look at Modern Case Selection Methods” (with Kevin M. Quinn). Sociological Methods &
        Research 45(3): 458-492. 2016.
        “Precinct Closing and Wait Times in Florida during the 2012 General Election” (with Daniel A. Smith).
        Election Law Journal 14(3): 220-238. 2015.
        “Race, Party, and the Consequences of Restricting Early Voting in Florida in the 2012 General Election”
        (with Daniel A. Smith). Political Research Quarterly 67(3): 646-665. 2014.
        “The Effects of House Bill 1355 on Voter Registration in Florida” (with Daniel A. Smith). State Politics
        & Policy Quarterly 13(3): 279-305. 2013.
        “Blacks, Hispanics, and Whites: A Study of Race-based Residual Vote Rates in Chicago.” American
        Politics Research 41(2): 203-243. 2013.
        “Alvin Greene? Who? How did he win the United States Senate nomination in South Carolina?” (with
        Joseph Bafumi, Seth J. Hill, and Jeffrey B. Lewis). Election Law Journal 11(4): 358-379. 2012.
        “Souls to the Polls: Early Voting in Florida in the Shadow of House Bill 1355” (with Daniel A. Smith).
        Election Law Journal 11(3): 331-347. 2012.
        “Leapfrog Representation and Extremism: A Study of American Voters and their Members in
        Congress” (with Joseph Bafumi). American Political Science Review 104(3): 519-542. 2010.
        “Economic Crisis, Iraq, and Race: A Study of the 2008 Presidential Election” (with Seth J. Hill and
        Jeffrey B. Lewis). Election Law Journal 9(1): 41-62. 2010
        “Prejudice, Black Threat, and the Racist Voter in the 2008 Presidential Election” (with Joseph Bafumi).
        Journal of Political Marketing 8(4): 334-348. 2009.
        “Voting Technology and the 2008 New Hampshire Primary” (with Walter R. Mebane, Jr., and Jonathan
        N. Wand). William & Mary Bill of Rights Journal 17(2): 351-374. 2008.
        “Ballot Formats, Touchscreens, and Undervotes: A Study of the 2006 Midterm Elections in Florida”
        (with Laurin Frisina, James Honaker, and Jeffrey B. Lewis). Election Law Journal 7(1): 25-47. 2008.
        “Gerrymanders and Theories of Lawmaking: A Study of Legislative Redistricting in Illinois” (with
        Alan E. Wiseman). Journal of Politics 70(1): 151-167. 2008.
        “Estimating the Effect of Redistricting on Minority Substantive Representation” (with David Epstein,
        Sharyn O’Halloran, and David Park). Journal of Law, Economics, and Organization 23(2): 499-518. 2007.
        “Did Ralph Nader Spoil Al Gore’s Presidential Bid? A Ballot-Level Study of Green and Reform Party
        Voters in the 2000 Presidential Election” (with Jeffrey B. Lewis). Quarterly Journal of Political Science
        2(3): 205-226. 2007.
        “Assessing Partisan Bias in Voting Technology: The Case of the 2004 New Hampshire Recount” (with
        Jonathan N. Wand). Electoral Studies 26(2): 247-261. 2007.
        “Term Limits and Pork” (with Kenneth W. Shotts). Legislative Studies Quarterly 31(3): 383-404. 2006.
        “Black Candidates and Black Voters: Assessing the Impact of Candidate Race on Uncounted Vote
        Rates” (with Jasjeet S. Sekhon). Journal of Politics 67(1): 154–177. 2005.
        “Government Redistribution in the Shadow of Legislative Elections: A Study of the Illinois Member
        Initiatives Grant Program” (with Brett A. Theodos). Legislative Studies Quarterly 24(2): 287–312. 2004.
        “Studying Dynamics in Legislator Ideal Points: Scale Matters.” Political Analysis 12(2): 182–190. 2004.




                                                        30
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 32 of 40




     Michael C. Herron                                                                                         4


        “Logical Inconsistency in EI-based Second Stage Regressions” (with Kenneth W. Shotts). American
        Journal of Political Science 48(1): 172–183. 2004.
        “Overvoting and Representation: An examination of overvoted presidential ballots in Broward and
        Miami-Dade Counties” (with Jasjeet S. Sekhon). Electoral Studies 22: 21–47. 2003.
        “Using Ecological Inference Point Estimates as Dependent Variables in Second Stage Linear Regres-
        sions” (with Kenneth W. Shotts). Political Analysis 11(1): 44–64. 2003.
        “Cross-contamination in EI-R” (with Kenneth W. Shotts). Political Analysis 11(1): 77–85. 2003.
        “A Consensus on Second Stage Analyses in Ecological Inference Models” (with Christopher Adolph,
        Gary King, and Kenneth W. Shotts). Political Analysis 11(1): 86–94. 2003.
        “The Butterfly Did It: The Aberrant Vote for Buchanan in Palm Beach County, Florida” (with Jonathan
        N. Wand, Kenneth W. Shotts, Jasjeet S. Sekhon, Walter R. Mebane, Jr., and Henry E. Brady). American
        Political Science Review 95(4): 793–810. 2001.
        “Interest Group Ratings and Regression Inconsistency.” Political Analysis 9(3): 260–274. 2001.
        “Leadership and Pandering: A Theory of Executive Policymaking” (with Brandice Canes–Wrone and
        Kenneth W. Shotts). American Journal of Political Science 45(3): 532–550. 2001.
        “Law and Data: The Butterfly Ballot Episode” (with Henry E. Brady, Walter R. Mebane, Jr., Jasjeet S.
        Sekhon, Kenneth W. Shotts, and Jonathan N. Wand). PS: Political Science & Politics 34(1): 59–69. 2001.
        “Cutpoint–Adjusted Interest Group Ratings.” Political Analysis 8(4): 346–366. 2000.
        “Estimating the Economic Impact of Political Party Competition in the 1992 British Election.” American
        Journal of Political Science 44(2): 326–337. 2000.
        “Artificial Extremism in Interest Group Ratings and the Preferences versus Party Debate.” Legislative
        Studies Quarterly 24(4): 525–542. 1999.
        “Post–Estimation Uncertainty in Limited Dependent Variable Models.” Political Analysis 8(1): 83–98.
        1999.
        “Measurement of Political Effects in the United States Economy: A Study of the 1992 Presidential
        Election” (with James Lavin, Donald Cram, and Jay Silver). Economics & Politics 11(1): 51–81. 1999.
        “The Influence of Family Regulation, Connection, and Psychological Autonomy on Six Measures of
        Adolescent Functions” (with Melissa R. Herman, Sanford M. Dornbusch, and Jerald R. Herting). Jour-
        nal of Adolescent Research 12(1): 34–67. 1997.

     Book chapters
        “Wait Times and Voter Confidence: A Study of the 2014 General Election in Miami-Dade County”
        (with Daniel A. Smith, Wendy Serra, and Joseph Bafumi). In Races, Reforms, & Policy: Implications of the
        2014 Midterm Elections, Christopher J. Galdieri, Tauna S. Sisco, and Jennifer C. Lucas, eds. Akron, OH:
        University of Akron Press. 2017.
        “A Dynamic Model of Multidimensional Collective Choice” (with David P. Baron). In Computational
        Models in Political Economy, Ken Kollman, John H. Miller, and Scott E. Page, eds. Cambridge, MA: The
        MIT Press. 2003.
        “Law and Data: The Butterfly Ballot Episode” (with Henry E. Brady, Walter R. Mebane Jr., Jasjeet
        Singh Sekhon, Kenneth W. Shotts, and Jonathan Wand). In The Longest Night: Polemics and Perspectives
        on Election 2000, Arthur J. Jacobson and Michel Rosenfeld, eds. Berkeley: University of California Press.
        2002.




                                                        31
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 33 of 40




     Michael C. Herron                                                                                         5


     Book reviews
        The Timeline of Presidential Elections: How Campaigns Do (and Do Not) Matter, Robert S. Erikson and
        Christopher Wlezien. Political Science Quarterly 128(3): 552-553. 2013.
        Voting Technology: The Not-So-Simple Act of Casting a Ballot, Paul S. Herrnson, Richard G. Niemi, Michael
        J. Hanmer, Benjamin B. Bederson, and Frederick C. Conrad. Review of Policy Research 25(4): 379-380.
        2008.

     Other publications
        “In two political battlegrounds, thousands of mail-in ballots are on the verge of be-
        ing rejected” (with Daniel A. Smith).      The Conversation, October 23, 2020.  Avail-
        able at https://theconversation.com/in-two-political-battlegrounds-thousands-
        of-mail-in-ballots-are-on-the-verge-of-being-rejected-148616.
        “Rejected mail ballots pile up in Florida” (with Daniel A. Smith). Tampa Bay Times, October 16, 2020.
        Available at https://www.tampabay.com/opinion/2020/10/16/rejected-mail-ballots-
        pile-up-in-florida-column.
        “Minor postal delays could disenfranchise thousands of Florida vote-by-mail voters” (with Daniel A.
        Smith). Tampa Bay Times, August 14, 2020. Available at https://www.tampabay.com/opinion/
        2020/08/14/minor-postal-delays-could-disenfranchise-thousands-of-florida-
        vote-by-mail-voters-column.

        “Want to know how many people have the coronavirus? Test randomly” (with Daniel N. Rockmore).
        The Conversation, April 13, 2020. Available at https://theconversation.com/want-to-know-
        how-many-people-have-the-coronavirus-test-randomly-135784.
        “If more states start using Ohio’s system, how many voters will be purged?” (with Daniel A. Smith).
        The Washington Post, Monkey Cage, June 17, 2018.

        “Do we have a right not to vote? The Supreme Court suggests we don’t” (with Daniel A. Smith). New
        York Daily News, June 12, 2018.
        “Nearly 4 million black voters are missing. This is why” (with David Cottrell, Javier M. Rodriguez,
        and Daniel A. Smith). The Washington Post, Monkey Cage, April 11, 2018.

        “We can’t find any evidence of voting fraud in New Hampshire” (with David Cottrell and Sean West-
        wood). The Washington Post, Monkey Cage, February 28, 2017.
        “We checked Trump’s allegations of voter fraud. We found no evidence at all” (with David Cottrell
        and Sean Westwood). The Washington Post, Monkey Cage, December 2, 2016.

        “High ballot rejection rates should worry Florida voters” (with Daniel A. Smith). Tampa Bay Times,
        October 28, 2012.
        “Logistic Regression.” The Encyclopedia of Political Science, George Thomas Kurian, James E. Alt, Simone
        Chambers, Geoffrey Garrett, Margaret Levi, and Paula D. McClain, eds., Washington, D.C.: CQ Press.
        2010.

        “Using XEmacs Macros to Process ASCII Data Files.” The Political Methodologist 13(2): 13–18. 2005.
        “Ohio 2004 Election: Turnout, Residual Votes and Votes in Precincts and Wards” (with Walter R.
        Mebane, Jr.), in “Democracy At Risk: The 2004 Election in Ohio,” report published by the Democratic
        National Committee. 2005.




                                                        32
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 34 of 40




     Michael C. Herron                                                                                          6


        “Poisson Regression.” The Encyclopedia of Social Science Research Methods, Alan Bryman, Michael Lewis-
        Beck, and Tim Futing Liao, eds. Thousand Oaks, CA: Sage Publications, 2003.
        “Pork barrel race to the bottom” (with Brett A. Theodos). Illinois Issues 29(2): 22–23. 2003.
        “Teaching Introductory Probability Theory.” The Political Methodologist 10(2): 2–4. 2002.

        “Ballot cost Gore thousands of votes” (with Henry E. Brady and Jonathan N. Wand). The San Diego
        Union–Tribune, p. G3, November 19, 2000.


     Work in progress
        “Residual votes in the 2020 election in Georgia” (with David Cottrell, Felix E. Herron, and Daniel A.
        Smith).
        “Vote-by-mail ballot rejection and experience with mail-in voting” (with David Cottrell and Daniel A.
        Smith).
        “Did ballot design oust an incumbent senator? A study of the 2018 midterm election in Florida” (with
        Michael D. Martinez and Daniel A. Smith).


     Awards
        Best Paper Award, State Politics and Policy Section, 2013 Annual Meeting of the American Political
        Science Association. Getting Your Souls to the Polls: The Racial Impact of Reducing Early In-Person Voting
        in Florida (with Daniel A. Smith).


     Grants
        Committee for Scholarly Innovation and Advancement Awards, Dartmouth College, February, 2014.
        Project title: “The Dynamics of Voting Lines in Miami-Dade County.” Financial support: $32,000.
        The Rockefeller Center for Public Policy and the Social Sciences, Dartmouth College, May, 2006. Project
        title: “Large Scale Survey of Americans in Multiple Congressional Districts.” Financial support: $8,500.

        National Science Foundation, SES-041849, July, 2004. Project title: “A Ballot-Level Study of Intentional
        and Unintentional Abstention in Presidential Election Voting.” Financial support: $65,749.
        Nelson A. Rockefeller Center for the Social Sciences, Dartmouth College, January, 2004. Project title:
        “Intentional Invalid Votes in Leon County, Florida.” Financial support: $1,115.

        American Enterprise Institute, August, 1999. Project title: “Tenure in Office and Congressional Voting”
        (with Kenneth W. Shotts). Financial support: $182,500.
        University Research Grants Committee, Northwestern University, February, 1999. Project Title: “Rep-
        resentation, Policy Uncertainty, and Divided Government.” Financial support: $4,087.

        Stanford University Graduate School of Business, 1997–1998 Academic Year. Dissertation Research
        Grant.




                                                         33
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 35 of 40




     Michael C. Herron                                                                                       7


     Recent conference presentations
        “Ballot design, voter intentions, and representation: A study of the 2018 midterm election in Florida,”
        2019 Annual Meeting of the American Political Science Association, Washington, DC.

        “Ballot design, voter intentions, and representation: A study of the 2018 midterm election in Florida,”
        Election Sciences, Reform, and Administration conference, 2019, University of Pennsylvania.
        “Did ballot design oust an incumbent senator? A study of the 2018 midterm election in Florida,”
        Congressional Elections & the Presidency: Politics in 2018, March 30, 2019, Saint Anselm College,
        Manchester NH.
        “Estimating the Differential Effects of Purging Inactive Registered Voters,” 2018 Annual Meeting of the
        American Political Science Association, Boston MA.
        “Estimating the Differential Effects of Purging Inactive Registered Voters,” Election Sciences, Reform,
        and Administration conference, 2018, University of Wisconsin-Madison.

        Keynote address, “Mortality, Incarceration, and African-American Disenfranchisement,” Balancing the
        Scales: The United States in an Age of Inequality, November 11, 2016, John F. Kennedy Institute, Freie
        Universität Berlin.
        “Missing Black Men and Representation in American Political Institutions,” 2016 Annual Meeting of
        the Midwest Political Science Association, Chicago, IL.




                                                       34
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 36 of 40




     Michael C. Herron                                                                                  8


     Invited seminars

      University of Iowa, 1999                    University of Mannheim, 2011
      Boston University, 2000                     University of Heidelberg, 2011
      Dartmouth College, 2000                     University of Passau, 2012
      Harvard University, 2000                    University of Göttingen, 2012
      University of Minnesota, 2000               Freie Universität Berlin, 2012
      University of Rochester, 2000               Laval University, 2012
      University of Wisconsin, Madison, 2000      University of Montreal, 2012
      Yale University, 2000                       Middlebury College, 2013
      Columbia University, 2001                   University of Illinois, Champaign, 2013
      University of California, Berkeley, 2002    University of Illinois, Chicago, 2013
      University of Illinois, 2002                University of Wisconsin, Madison, 2013
      Brown University, 2003                      Yale University, 2014
      Temple University, 2003                     University of Virginia, 2015
      University of Chicago, 2003                 University of California, San Diego, 2015
      New York University, 2004                   American University, 2015
      Princeton University, 2004                  Massachusetts Institute of Technology, 2015
      University of Michigan, 2005                Princeton University, 2015
      George Washington University, 2006          University of California, Los Angeles, 2016
      Emory University, 2006                      The Ohio State University, 2016
      Harvard University, 2007                    Freie Universität Berlin, 2016
      Loyola Law School, 2007                     Deutsch-Amerikanisches Institut, Nürnberg, 2017
      Columbia University, 2007                   Universität Bonn, 2018
      University of Chicago, 2007                 Freie Universität Berlin, 2018
      Yale University, 2007                       Northwestern University, 2018
      Stanford University, 2008                   University of Pittsburgh, 2019
      Columbia University, 2008                   University of Salzburg, 2019
      Northwestern University, 2008               Universität Bonn, 2019
      Princeton University, 2008                  Freie Universität Berlin, 2019
      Duke University, 2009                       Humboldt University, 2019
      Hertie School of Governance, 2010           University of North Carolina, Charlotte, 2019
      Emory University, 2010


     Professional activities
        Division Chair, Representation and Electoral Systems, 2017 Annual Meeting of the Midwest Political
        Science Association.
        Associate Editor, Research & Politics. November, 2016–present.
        Editorial Board, American Politics Research, September, 2015–present.
        Editorial Board, Political Analysis, January, 2010–present.
        Editorial Board, USENIX Journal of Election Technology and Systems, March 2013–June 2016.
        Editorial Board, American Political Science Review, 2010–2012.
        Editorial Board, American Journal of Political Science, 2006–2009.
        “Race, Voting Procedures, and New Developments in Voting Rights,” panel organized for the 2013
        Annual Meeting of the Midwest Political Science Association.




                                                          35
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 37 of 40




     Michael C. Herron                                                                                      9


        Division Chair, Formal Theory, 2007 Annual Meeting of the American Political Science Association.
        Co-editor, The Political Methodologist, Fall 2004–Spring 2006.
        Publications Committee, Society for Political Methodology, 2005–2006, 2015–present.


     Dartmouth College activities
        Chair, American Politics Search Committee, Department of Government, August 2018–March 2019.

        Chair, Committee on Priorities, July 2015–June 2016.
        Committee on Priorities, July 2013–June 2015, Fall 2019–present.
        American politics search committee, Department of Government, August 2014–December 2014.

        Research Computing Director search committee, October 2013–October 2014.
        Senior Search Committee, Department of Government, 2013.
        Research Computing Advisory Committee, Spring 2013.
        Chair, American Politics Search Committee, Department of Government, 2012-2013.

        Recruitment Planning Committee, Department of Government, 2010 and 2012-2013.
        Committee on Standards, 2008-2010.
        Task Force on Collaboration and Social Software, 2007-2008.

        Biostatistics search committee, Dartmouth Medical School, 2006-2007.
        Research Computing Oversight Committee, 2006.
        Council on Computing, 2005-2007.
        Clement Chair search committee, Department of Government, 2005-2006.


     Northwestern University activities
        Program Committee, Mathematical Methods in the Social Sciences, 2001-2002.
        American Politics Search Committee, Department of Political Science, 2000–2001, 2001-2002.
        Formal Theory Search Committee, Department of Political Science, 1997–1998.


     Teaching interests
        Statistical methods: introductory and applied statistics, research design, computing in R.

        American politics: representation, election irregularities, election administration.
        Political economy: game theory.




                                                         36
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 38 of 40




     Michael C. Herron                                                                                        10


     Reviewer for

      American Journal of Political Science                       Political Behavior
      American Political Science Review                           Political Research Quarterly
      American Politics Quarterly                                 Political Science Quarterly
      American Politics Review                                    Political Science Research and Methods
      British Journal of Political Science                        Political Studies
      Cambridge University Press                                  Politics & Gender
      Chapman & Hall                                              Politics, Groups, and Identities
      Congress & the Presidency                                   Polity
      Du Bois Review                                              Prentice Hall Higher Education Group
      Economics & Politics                                        Proceedings of the National Academy of Sciences
      Election Law Journal                                        Public Administration
      Electoral Studies                                           Public Choice
      Emerging Markets Finance & Trade                            Public Opinion Quarterly
      Interest Groups & Advocacy                                  PS: Political Science and Politics
      Int’l Journal of Environmental Research and Public Health   Quarterly Journal of Economics
      John Wiley & Sons, Inc.                                     Quarterly Journal of Political Science
      Journal of Legal Studies                                    Race and Social Problems
      Journal of Money, Credit and Banking                        Science Advances
      Journal of Politics                                         The Social Science Journal
      Journal of Public Economics                                 Social Science Quarterly
      Journal of Race, Ethnicity, and Politics                    Sociological Methods & Research
      Journal of Theoretical Politics                             The Sociological Quarterly
      Journal of Women, Politics & Policy                         Springer
      Legislative Studies Quarterly                               State Politics & Policy Quarterly
      The National Science Foundation                             Time-Sharing Experiments for the Social Sciences
      Nonprofit Policy Forum                                      The University of Michigan Press
      Perspectives on Politics                                    W. W. Norton & Company
      Policy Studies Journal                                      World Politics
      Political Analysis


     Foreign language
     German: C1 (telc Prüfung, Ausstellung July 27, 2017).


     Other employment
        Intelligence Analyst and Military Officer, United States Air Force, Foreign Technology Division,
        Wright–Patterson Air Force Base, 1989–1992.



                                              Last updated: December 4, 2020
                                      http://www.dartmouth.edu/~herron/cv.pdf




                                                          37
       Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 39 of 40




B     Maricopa County description of voting center

96     This appendix displays part of the Maricopa County elections department page that
explains to eligible voters that they can vote in any voting center in the county. The source of this
image is http://web.archive.org/web/20201104002036/https:
//recorder.maricopa.gov/pollingplace/ (last accessed December 4, 2020).



                    *** The remainder of this page intentionally left blank ***




                                                 38
Case 2:20-cv-02321-DJH Document 37-3 Filed 12/04/20 Page 40 of 40




                               39
